Citation Nr: 0033814	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-18 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
left forearm amputation (major).  

2.  Entitlement to an evaluation in excess of 40 percent for 
malunion of the left tibia and fibula with residual 
deformity, shortening, and anterior bowing of the left leg 
and extensive osteoarthritis.  

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals of multiple perforating shell fragment wounds of 
the left leg, involving Muscle Group XI, with retained 
foreign bodies and a tender and depressed scar.  

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wounds of the left chest and 
back, involving Muscle Group XXI, with imbedded foreign 
bodies and skin scars.  

5.  Entitlement to a compensable evaluation for residuals of 
a left perforated tympanic membrane.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy 
from September 1942 to April 1946.  This matter comes to the 
Board of Veterans' Appeals (Board) from an April 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In that 
determination, the RO granted a 40 percent evaluation for 
malunion of the left tibia and fibula, and continued the 
70 percent evaluation assigned to the left forearm 
amputation, the 30 percent evaluation for residuals of 
multiple perforating shell fragment wounds of the left leg, 
the 10 percent evaluation for residuals of shell fragment 
wounds of the left chest and back, and the noncompensable 
evaluation for residuals of a left perforated tympanic 
membrane.  In addition, the RO established a total disability 
rating based on individual unemployability.  

The appellant disagreed with the schedular evaluations 
assigned to these disabilities and this appeal ensued.  In 
this decision, the Board will adjudicate the claim for 
increased evaluation of the left forearm amputation 
disability.  The Board will address in the Remand section of 
this decision the claims involving malunion of the left tibia 
and fibula, residuals of left leg multiple perforating shell 
fragment wounds, residuals of shell fragment wounds of the 
left chest and back, and residuals of a left perforated 
tympanic membrane.  

The Board also notes that the appellant's testimony at a 
November 1999 hearing reasonably raised claims of entitlement 
to special monthly compensation on the basis of being 
housebound and in regular need of the aid and attendance of 
another person.  The RO has not adjudicated these claims, 
which the Board herein refers to the RO for appropriate 
action.  


FINDING OF FACT

The left forearm amputation (major) disability is manifested 
by amputation of the left forearm below the insertion of the 
pronator teres.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
left forearm amputation (major) are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.71a, 
Diagnostic Code 5124 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that his disability involving the left 
forearm amputation is more severe than that represented by 
the currently assigned 70 percent schedular evaluation.  He 
maintains that a 100 percent schedular evaluation should be 
assigned.  As acknowledged, though, by both he and his 
representative at the November 1999 hearing, a total 
disability rating based on individual unemployability is 
currently assigned effectively providing him with monetary 
benefits at the same rate as a 100 percent schedular 
evaluation.  Still, he seeks a 100 percent schedular 
evaluation.  

Recently, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which significantly revised VA's duty to assist the 
appellant in the development of facts pertinent to the 
appeal.  Compare 38 U.S.C.A. § 5107 (West 1991); Morton v. 
West, 12 Vet. App. 477, 485 (1999) (permitting VA to assist 
only when claimant had submitted a well-grounded claim).  
That duty now specifically requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim and to make every reasonable effort to obtain relevant 
records that the appellant adequately identifies and 
authorizes VA to obtain.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, ____ (2000) (to be 
codified as amended at 38 U.S.C.A. § 5103A).  In this case, 
the appellant was examined for VA compensation purposes in 
March 1999, and the report of that examination is of record.  
On appellate review, the Board sees no basis for further 
development of the record with respect to this claim.  

The currently assigned 70 percent evaluation for left forearm 
amputation, involving his "major" or dominant extremity, 
was assigned pursuant to the criteria of Diagnostic Code 5124 
for amputation of the forearm below insertion of the pronator 
nerve.  38 C.F.R. § 4.71a.  An 80 percent evaluation might be 
assigned pursuant to the criteria of Diagnostic Code 5123 for 
amputation of the forearm above insertion of the pronator 
nerve.  The March 1999 VA examination, though, clearly 
indicated that the amputation was below the pronator nerve, 
thereby preventing an increase in the assigned evaluation 
under Diagnostic Code 5123.  Nor is there evidence of 
amputation of the arm above the elbow that might warrant 
consideration of the criteria at Diagnostic Codes 5120, 5121, 
and 5122, which provide for still higher evaluations.  
Therefore, it is the determination of the Board that the 
preponderance of the evidence is against an evaluation in 
excess of 70 percent for the left forearm amputation 
involving the major extremity.  



ORDER

An evaluation in excess of 70 percent for left forearm 
amputation (major) is denied.  


REMAND

The appellant contends that VA should assign an evaluation in 
excess of 40 percent for malunion of the left tibia and 
fibula, an evaluation in excess of 30 percent for residuals 
of multiple perforating shell fragment wounds of the left 
leg, an evaluation in excess of 10 percent for residuals of 
shell fragment wounds of the left chest and back involving 
Muscle Group XXI with imbedded foreign bodies and skin scars, 
and a compensable evaluation for residuals of a left 
perforated tympanic membrane.  As noted above, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) requires VA to assist the appellant in the 
development of facts pertinent to the appeal, specifically by 
providing him with a medical examination when such an 
examination is necessary to make a decision on the claim.  
Examinations are necessary in this case, and therefore the 
case is REMANDED for the following development:  

1.   The RO should obtain copies of VA 
physical therapy records from the VA 
medical facility identified at page 6 of 
the transcript of the November 1999 
travel board hearing.  All records 
obtained should be associated with the 
claims file.  

2.  The RO should schedule the appellant 
for an examination to determine the 
nature and severity of the disabilities 
affecting the left leg, including 
malunion of the left tibia and fibula and 
residuals of left leg multiple 
perforating shell fragment wounds.  The 
pertinent history concerning the 
disabilities should be obtained, and all 
necessary tests and studies should be 
accomplished. The physician should be 
asked specifically to opine whether any 
loss of function of the left leg caused 
by these service-connected disabilities 
would tend to approximate the impairment 
were there an above-the-knee amputation 
with prosthesis.  

3.  The RO should schedule the appellant 
for an examination to determine the 
nature and severity of the residuals of 
shell fragment wounds of the left chest 
and back. The pertinent history 
concerning the disability should be 
obtained, and all necessary tests and 
studies should be accomplished.  The 
physician should be asked to opine 
whether (under Diagnostic Code 5321) the 
disability is best characterized as 
"moderate", "moderately severe", or 
"severe".  

4.  The RO should schedule the appellant 
for an examination to determine the 
nature and severity of the perforated 
left tympanic membrane. The report of 
examination should contain the 
physician's opinion as to whether there 
is any impairment attributable to the 
perforated left tympanic membrane.  

5.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 



